Order, Family Court, Nassau County (Pauline C. Balkin, J.), entered May 11, 1992, denying respondent’s objections to a Hearing Officer’s dismissal with prejudice of respondent’s petition for modification of support obligations, unanimously affirmed, without costs.
Respondent’s complaint that the Hearing Examiner "did not *404give any credence” to the Child Support Standards Act (Domestic Relations Law § 240 [1-b]) is unavailing since the present action for child support was commenced and resolved before the effective date of that law (September 15, 1989) (see, Pullman v Pullman, 176 AD2d 113, 115). In any event, the record indicates that respondent failed to establish any change in financial circumstances to warrant a modification of his support obligations. An affidavit submitted by a receiver stated that all equitable distribution payment arrears had been met and that respondent henceforth would receive a monthly income from the sale of his business that exceeded the amount received as of the date of the last order issued by the Family Court.
We have considered respondent’s remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Ellerin, Asch and Tom, JJ.